 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheRespondents cease and desist from engaging in the unfair labor practicesfound.5One of the objectives of the Act is to stabilize industrial relations and thisBoard endeavors to encourage a reasonable stability in existing bargaining rela-tionships-the Board's 1-year rule with reference to certifications is based on theseprinciples.In view of the fact that the impairment of noncompliance has now been elim-inated and there is no contention that the contract under consideration has beenused in such a fashion as to give the Union an unlawful advantage, and since theparties could now lawfully execute an agreement identical to the one involvedherein, the Trial Examiner believes a negative order adequate to effectuate thepolicies of the Act and in keeping with the objective of the Act to achieve stableindustrial relations.ULTIMATE FINDINGS AND CONCLUSIONSIn summary, the Trial Examiner finds and concludes:1.The evidence adduced in this proceeding satisfies the Board's requirementsfor the assertion of jurisdiction herein.62.Respondent Union is a labor organization within the meaning of Section 2(5)of the Act.3.By conditioning employment on clearance from, or membership in, Re-spondent Union and denying employment to Morton H. Baker because RespondentUnion failed to grant clearance, Respondent Company violated Section 8(a)(1)and (3) of the Act.4.By executing an agreement containing union-membership conditions of em-ployment at a time when the labor organization party to the agreement (Re-spondent Union) was not in compliance with Section 9(f), (g), and (h) of theAct,Respondent Company violated Section 8(a)(1) and (3) of the Act andRespondent Union violated Section 8(b)(1)(A) and (2) of the Act.5.The aforesaid activities are unfair labor practices affecting commerce withinthemeaning of Section 2(6) and (7) of the Act.6.The evidence adduced does not establish that Respondent Union caused orattempted to cause Respondent Company to refuse to hire Morton H. Baker.[Recommendations omitted from publication.]5At the conclusion of the hearing in this matter, the Trial Examiner posed the questionnoted above and asked counsel for the General Counsel to specify the remedy he deemedappropriate.Nevertheless, he has not come forward with any suggestions concerningappropriate remedial action.e Schenley Distillers, Inc., a Delaware corporation engaged in the production of beveragedistilled spiritsmaintains plants throughout the United States.The plant involvedherein is located in Lawrenceburg, Ind.During the period of time material herein goodsand materials valued in excess of $1,000,000 were shipped to the Lawrenceburg plantfrom States other than Indiana and goods and materials valued in excess of $5,000,000were shipped from said plant to points and places in States other than Indiana.Whittaker Controls DivisionofTelecomputingCorporation(Lynwood Plant)1andInternationalUnion, United Automo-bile,Aircraft and AgriculturalImplementWorkers of Amer-ica,UAW-AFL-CIO,Petitioner..Case No. 921-RC-5344.De-cember 19, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Ben Grodsky, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.1 The name of the Employer appears as corrected at the hearing.122 NLRB No. 81. WHITTAKER CONTROLS DIVISION OF TELECOMPUTING CORP. 625Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.Through its various divisions and subsidiaries, TelecomputingCorporation operates various plants in Los Angeles County, Calif.2Aircraft valves are manufactured at the Lynwood and Hollywoodplants of the corporation's Whittaker Controls Division; gyroscopicdevices at the Van Nuys plant of its Whittaker Gyro Division;automatic data processing equipment and systems at the NorthHollywood plant of its Data Instruments Division; and nuclearwarhead testing equipment at the North Hollywood plant of itssubsidiary Enterprise Development Corporation. Electronic research,design, development, and production are conducted at the CulverCity plant of its subsidiary Brubaker Electronics, Inc., and at therecently established Chatsworth test facility tests are conducted,mainly for products of Whittaker Controls Division.The Petitioner seeks a production and maintenance unit limitedto the above-mentioned Lynwood plant.The Employer contendsthat the only appropriate unit is one encompassing all the plantsof Telecomputing Corporation in the Los Angeles area.In an earlier proceeding3 the Board found appropriate a unitlimited to the Lynwood plant involved. herein, rejecting the Em-ployer's contention that the only appropriate unit was one includingemployees at both the Lynwood and Hollywood plants. In a stillearlier proceeding4 the Board had found appropriate a unit limitedto what is now the Van Nuys plant of Whittaker Gyro Division,rejecting the Employer's contention that the appropriate unit shouldinclude the aforementioned Lynnwood and Hollywood plants. Inthese decisions the Board noted that there was a considerable degreeof functional and administrative integration between the variousplants involved.On the other hand, the Board also noted thegeographical separation of the plants, the absence of employee inter-change, the degree of local plant autonomy, the absence of a bar-gaining history, the fact that no labor organization sought az It also operates a test facility in New Mexico,which is not involved in this proceeding.Wm. R. Whittaker Co., Ltd.,117 NLRB 339.4 Schwien EngineeringCo., 114 NLRB 173.505395-59--vol. 122-f1 626DECISIONSOF NATIONAL LABORRELATIONS BOARDbroader unit, and with respect to the Van Nuys plant, the differencein products manufactured; and on the basis of these latter factorsthe Board found that the separate plant unit sought was appropriate.The record in the instant case establishes that since the earlierproceedings there have been certain changes in corporate structureas a result of which,inter alia,the former corporate entities in-volved in the above-cited cases have become divisions of Tele-computing Corporation. In consequence of these corporate changessteps have been taken to centralize the administration of all theplants of Telecomputing Corporation.However, there have been nosubstantial changes either in the degree of functionaland admin-istrative integration of the various plants, or in the geographicalseparation of the various plants, the absence of employee interchange,and the substantial degree of local plant autonomy in mattersaffecting labor relations.Moreover, as in the earlier cases, thereisno bargaining history affecting these employeesand no labororganization seeks a broader unit.5 In these circumstances we findthat the single-plant unit sought by the Petitioner is appropriate.6The Disputed CategoriesThe parties generally agree that a productionand maintenanceunit is appropriate and have stipulated as to theinclusion or ex-clusion of most of the job classifications herein involved.However,certain job classifications remain in dispute, whichare herein foundto be officeclerical,plant clerical, and technical.The Employerwould include, while the Petitioner wouldexclude, all of theseclassifications.7a.Office clerical employees and related categoriesClerk, inspection record:These clerks work in the inspection de-partment, typing and filing data and inspection records.They workwith clerk-typists in the inspection department who were excluded6 The fact that the Petitionermay have unsuccessfullyattemptedto organize theEmployer's employees on a broader basisdoes not, contraryto the Employer's contention,render the unit soughtinappropriate under Section9(c) (5), prohibitingthe Board fromgiving controlling weight tothe extent of organization,in view of the independentfactors establishing the appropriateness of such a unit.SeeThe Berger Brothers Com-pany,116 NLRB 439, 441.6 As theplans for consolidating all operations at a single location are concededlyspeculative, they do not affect thepresent appropriateness of this single-plant unit.7In the earlier decision involving this plant(footnote3, supra)the Boardexcludedmail clerks and productionschedulers as office clericalemployees, excludedassembly andtest technicians as technical employees,and included purchasing or outside productionbuyers and purchasingfollow-upmen as plant clericalor relatedemployees.The place-ment of these classifications is again in dispute.The instantrecord establishesthat theduties andresponsibilitiesof these employees remain substantially the same asthey wereat the timeof the earlier proceeding.Accordingly,for the reasonsset forth in thatdecision,we shall exclude mail clerks, production schedulers,and assemblyand testtechnicians,and shall include purchasing or outsideproductionbuyers and purchasingfollow-up men. WHITTAKER CONTROLS DIVISION OF TELECOMPUTING CORP. 627from the unit in the prior decision.8While the inspection depart-ment is near the toolroom and production departments, these clerkshave very little contact with factory personnel.Clerk, order:This clerk works in the production control depart-ment, initiating shop orders and purchase requisitions for additionalrequirements from predetermined requirements.He maintains aconstant control over parts on order as against requirements, re-ordering parts in case of scrap or loss.His duties are similar tothose of production control planners who were excluded from theunit in the earlier case .9We find that the employees set forth above have the usual dutiesof office clerical employees or perform work closely allied withoffice clerical employees.Under these circumstances, we shall excludethem from the unit.'°b.Plant clerical employees and related categoriesClerk, dispatch:Working in the vicinity of one of the productiondepartments, and under the supervision of the general supervisorof material handling who reports to new plant manager, this clerkmaintains requirements for shop loading and furnishes informationupon request.Clerks, file, A, B, and C:The Employer contends only that thosefile clerks who work in the shop area should be included in the unit.These latter employees work in the blueprint area, filing and issuingblueprints to factory personnel.Coordinator, manufacturing order control:This job classificationdoes clerical work, checks on past-due schedules, follows up onchanges, and issues weekly past-due reports.The duties are similarto those of the production control coordinators, included in theproduction and maintenance unit in the prior decision."Coordinator, manufacturing, traffic:This employee works in theshipping department, preparing shipping tickets, maintaining recordsrelated to shipping, and preparing parcels for shipment.This per-son has continuous contact with plant employees.Coordinator, manufacturing, special packaging section:This em-ployee works in the shipping, receiving, and bond room department,setting up packaging cards for purchase orders received fromcustomers for overseas shipment.He has continuous contact withproduction and maintenance personnel.Coordinator,manufacturing, stockroom:The stockroom coordi-nator maintains the stockroom and the stockroom records, and boxes8Wm. R. Whittaker Co., Ltd., supra,at 342.8 Ibid.10International Smelting and Refining Company, etc.,106 NLRB 223, 225.u Wm. R. Whittaker Co., Ltd., supra,at 343. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDparts and components for final assembly. This person has continuouscontact with plant employees in the course of his job.We find that the clerical employees described above perform plantclericalwork which is closely allied to that of the production andmaintenance employees, and we shall, therefore, in accordance withestablished policy, include them in the unit.12Accordingly, on thebasis of the foregoing and the entire record, we find that all produc-tion,maintenance, and plant clerical employees at the employer'splant No. 2 at Lynwood, Calif., including the employees in ap-pendix A, attached hereto, but excluding the employees in ap-pendix B, all office clerical employees, watchmen, guards, professionalemployees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]12NorthropAircraft, Inc.,110 NLRB 1349.APPENDIX A1.PRODUCTION AND MAINTENANCE EMPLOYEESAssembler, Hydraulic, A, B, CBurrer, A, B, CCarpenter, Maintenance, A, B, CElectrician,Maintenance, A, B, CGage, Crib AttendantGrinder, Production, A, B, CGrinder, Tool and Cutter, A, B, CGroup LeaderInspector, FloorInspector, Line, A, B, CInspector, Assembly Floor, A, B, CInspector, Bench, A, B, CInspector, Gage, A, B, CInspector, Tooling and Prototype, A, BInspector, TestJanitor and Janitress, A, B, CLeadman, LeadwomanMachinist, Production, A, B, CMachinist, Prototype, A, B, CMillwright, Maintenance, A, B, COilerOperator, Bench Lathe, A, B, C WHITTAKER CONTROLS DIVISION OF TELECOMPUTINGCORP.629Operator, Borematic, A, B, COperator, BurgmasterOperator, Drill Press A, B, COperator, Engine Lathe, Hardinge, A, B, COperator, Engine Lathe, ProductionOperator, Engine Lathe, Toolroom, A, B, COperator, Honing, A, B, COperator, Jig Bore and Setup, A, B, COperator, Lapping, A, B, COperator, MachineOperator, Milling, A, B, COperator, Punch Press, A, B, COperator, Screw, Automatic andOperator, Turret Lathe, A, B, CPaintersPlater, A, B, CPlater, Hard ChromePolisher and Buffer, A, B, CStores AttendantTechnician, BurringSetupTechnician, Honing and LappingTechnician, Shipping and ReceivingTechnician, Industrial X-RayTestersTimekeeperTool and Die Maker, A, B, CTool Maker, A, B, CTruck Driver, A, B, CII.PLANTCLERICALSBuyer, Purchasing or Outside ProductionClerk, DispatchClerks, File, A, B, C (in blueprint room)Clerk, ReceivingClerk, ShippingClerk, Tool RoomCoordinator, Manufacturing, Order ControlCoordinator, Manufacturing, TrafficCoordinator, Manufacturing, Special Packaging SectionCoordinator, Manufacturing, StockroomDispatcher, Stock, A, B, CExpediter, Shop, A, B, CFollowup man, Purchasing 630DECISIO'IiS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BI.SUPERVISORAssistant Foreman, MaintenanceIT.OFFICE CLERICALSBiller TypistClerk, CostClerks, File, A, B, C (other than those included above)Clerk, MailClerk, OrderClerk, TypistCost, EstimatorOperator, Key PunchScheduler, ProductionIII.TECHNICALEMPLOYEESTechnician, Assembly and TestWm. Wolf Bakery,Inc.andAmerican Bakery and ConfectioneryWorkers International Union,AFL-CIO,Petitioner.Case No.15-RC-1850.December 19, 1958ORDER GRANTING MOTION FOR RECONSIDERATIONAND VACATINGDECISION AND DIRECTION OFELECTIONOn November 18, 1958, the Board issued a Decision and Directionof Election in the instant proceeding,' finding therein that a sub-sisting contract wasnot abar, citing as authorityKeystone Coat,Apron & Towel Supply Company,121 NLRB 880.On November 24, 1958, the Intervenor filed a motion for recon-sideration and a brief in support thereof urging the Board to reverseitsfinding that the contract's checkoff provision is illegal underKeystoneand to find the contract to be a bar to the petition.Thereafter, the Board received a reply from the Petitioner andstatements from the AFL-CIO and United Steelworkers of America,AFL-CIO, asamici curiaein support of the Intervenor's contentionwith respect toKeystoneexists removing the contract as a bar.Upon reconsideration, the Board has concluded thatKeystonewasincorrectly applied in the instant case.The checkoff clause in ques-tion provides as follows :I Unpublished.122 NLRB No. 89.